The argument first filed in support of the application for rehearing is substantially the same as that presented on original submission.
Adams v. Albert, 155 N.Y. 356, 49 N.E. 929, 63 Am. St. Rep. 675, 681, cited on the brief supporting the application for rehearing, was consulted in the course of the consideration of the appeals on submission. The doctrine there announced that a retiring partner is concluded and his interest is subordinated by his act in leaving property to which he was entitled in the continuing operations of the firm from which he had retired is not applicable to the circumstances presented in this cause; so for the reason that here the deaths of both the original partners completely dissolved the original firm, and, in the absence of then existing creditors, invested the surviving brothers, sister, and mother (in proper proportions) with the title and relation of tenants in common in the real estate that theretofore had belonged to the original partners. If the circumstance had been one of retirement of a partner, leaving his property or interest in the continuing firm, as was the very different case in Adams v. Albert, supra, the doctrine of that decision and of Parson on Partnerships (3d Ed.) 537, might have been invoked.
The deliverance in Hoyt v. Sprague, 103 U.S. 613,26 L. Ed. 585, was considered and discriminated in the original opinion. That controversy was again before the court in Francklyn v. Sprague, 121 U.S. 215, 7 Sup. Ct. 951, 30 L. Ed. 936. After reconsideration of these cases the court remains convinced that the discriminative observations made with respect to those decisions were well founded.
In a supplemental brief subsequently filed in support of the application for rehearing, it is insisted that effect should be accorded the doctrine that, upon proper occasion, equity will treat partnership real estate as personal property. That doctrine's design is to protect and favor creditors of the partnership. Williams v. Wilson, 205 Ala. 119, 121, 87 So. 549; Butts v. Cooper, 152 Ala. 375, 382, 44 So. 616; Rovelsky v. Brown, 92 Ala. 522, 9 So. 182, 25 Am. St. Rep. 83. It does not appear from the record under review that the original firm of Reddoch Bros. had any creditors at the time the partnership was dissolved by the death of R. G. Reddoch in 1905. The creditors now contesting the right or title to the real estate are creditors of the new firm as composed of J. H. and I. R. Reddoch — creditors that became such long after the dissolution of the original firm composed of C. E. and R. G. Reddoch. The doctrine pressed in the supplemental brief is not available or applicable.
In respect of the citation of Goetter-Weil *Page 303  Co. v. Norman, 107 Ala. 585, 595, 596, 19 So. 56, considering a bill to set aside a conveyance for fraud, it will suffice, in discriminating that decision from the cause now under consideration, to observe that the facts of the case, the acts of the parties held to have been concluded by estoppel, are materially different. In the present instance the evidence discloses no such adequately advised "assent" or course of conduct indicative of conscious surrender of known right and title as was shown in the Goetter-Weil v. Norman Case, supra.
Upon reconsideration the conclusions of fact set down in the original opinion (ante) are adhered to. The application for rehearing is denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.